Exhibit 10.6


IDEXX LABORATORIES, INC.


1998 STOCK INCENTIVE PLAN


(AS OF FEBRUARY 14, 2007)

1. Purpose

The purpose of this 1998 Stock Incentive Plan (the “Plan”) of IDEXX
Laboratories, Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who make (or are expected to make)
important contributions to the Company by providing such persons with equity
ownership opportunities and performance-based incentives and thereby better
aligning the interests of such persons with those of the Company’s stockholders.
Except where the context otherwise requires, the term “Company” shall include
any present or future subsidiary corporations of IDEXX Laboratories, Inc. as
defined in Section 424(f) of the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder (the “Code”).

2. Eligibility

All of the Company’s employees, officers and directors (and any individuals who
have accepted an offer for employment) are eligible to be granted options
(“Options”) to purchase shares of the Company’s common stock, $.10 par value per
share (“Common Stock”), under the Plan. Each person who has been granted an
Option under the Plan shall be deemed a “Participant”.

3. Administration, Delegation

  (a) Administration by Board of Directors. The Plan will be administered by the
Board of Directors of the Company (the “Board”). The Board shall have authority
to grant Options and to adopt, amend and repeal such administrative rules,
guidelines and practices relating to the Plan as it shall deem advisable. The
Board may correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Option in the manner and to the extent it shall deem
expedient to carry the Plan into effect and it shall be the sole and final judge
of such expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Option. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.


  (b) Appointment of Committees. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
executive officers referred to in Section 3(c) to the extent that the Board’s
powers or authority under the Plan have been delegated to such Committee or
executive officers.


  (c) Delegation to Executive Officers. To the extent permitted by applicable
law, the Board may delegate to one or more executive officers of the Company the
power to grant Options to employees or officers of the Company or any of its
present or future subsidiary corporations and to exercise such other powers
under the Plan as the Board may determine, provided that the Board shall fix the
terms of the Options to be granted by such executive officers (including the
exercise price of such Options, which may include a formula by which the
exercise price will be determined) and the maximum number of shares subject to
Options that the executive officers may grant; provided further, however, that
no executive officer shall be authorized to grant Options to any “executive
officer” of the Company (as defined by Rule 3b-7 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) or to any “officer” of the Company
(as defined by Rule 16a-1 under the Exchange Act).


4. Stock Available under the Plan

  (a) Number of Shares. Subject to adjustment under Section 6, Options may be
granted under the Plan for up to 4,100,000 shares of Common Stock. If any Option
expires or is terminated, surrendered or canceled without having been fully
exercised, the unused Common Stock covered by such Option shall again be
available for the grant of Options under the Plan, subject, however, in the case
of Incentive Stock Options (as hereinafter defined), to any limitation required
under the Code. Shares issued under the Plan may consist in whole or in part of
authorized but unissued shares or treasury shares.


  (b) Per-Participant Limit. Subject to adjustment under Section 7, the maximum
number of shares of Common Stock with respect to which an Option may be granted
to any Participant under the Plan shall be 500,000per calendar year. The
per-Participant limit described in this Section 4(b) shall be construed and
applied consistently with Section 162(m) of the Code.


5. Terms of Stock Options

  (a) General. The Board may grant Options and determine the number of shares of
Common Stock to be covered by each Option, the exercise price of each Option and
the conditions and limitations applicable to the exercise of each Option,
including conditions relating to applicable federal or state securities laws, as
it considers necessary or advisable. An Option which is not intended to be an
Incentive Stock Option (as hereinafter defined) shall be designated a
“Nonstatutory Stock Option”.


  (b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of the Company and shall be
subject to and shall be construed consistently with the requirements of Section
422 of the Code. The Company shall have no liability to a Participant, or any
other party, if an Option (or any part thereof) which is intended to be an
Incentive Stock Option is not an Incentive Stock Option.


  (c) Exercise Price. The Board shall establish the exercise price, which shall
in no event be less than 100% of the fair market value of the Common Stock as
determined (or in a manner approved) by the Board in good faith (“Fair Market
Value”) at the time of grant, at the time each Option is granted and specify it
in the applicable option agreement.


  (d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement. No option will be granted for a term in excess of 10 years.


  (e) Exercise of Option. Options may be exercised by delivery to the Company of
a written notice of exercise signed by the proper person or by any other form of
notice (including electronic notice) approved by the Board, together with
payment in full as specified in Section 5(f) for the number of shares for which
the Option is exercised.


  (f) Payment Upon Exercise. Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:


  (1) in cash or by check, payable to the order of the Company;


  (2) except as the Board may, in its sole discretion, otherwise provide in an
option agreement, (i) delivery of an irrevocable and unconditional undertaking
by a creditworthy broker to deliver promptly to the Company sufficient funds to
pay the exercise price, (ii) delivery by the Participant to the Company of a
copy of irrevocable and unconditional instructions to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price or (iii) delivery of shares of Common Stock owned by the Participant
valued at their Fair Market Value, which Common Stock was owned by the
Participant at least six months prior to such delivery;


  (3) to the extent permitted by the Board, in its sole discretion (i) by
delivery of a promissory note of the Participant to the Company on terms
determined by the Board, or (ii) by payment of such other lawful consideration
as the Board may determine; or


  (4) any combination of the above permitted forms of payment.


6. Adjustments for Changes in Common Stock and Certain Other Events

  (a) Changes in Capitalization. In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than a normal cash dividend, (i)
the number and class of securities available under this Plan, (ii) the
per-Participant limits set forth in Section 4(b), and (iii) the number and class
of securities and exercise price per share subject to each outstanding Option
shall be appropriately and equitably adjusted by the Company (or substituted
Options may be granted, if applicable) in the manner that the Board shall
determine. If this Section 6(a) applies and Section 6(c) also applies to any
event, Section 6(c) shall be applicable to such event, and this Section 6(a)
shall not be applicable.


  (b) Liquidation or Dissolution. In the event of a proposed liquidation or
dissolution of the Company, the Board shall upon written notice to the
Participants provide that all then unexercised Options will (i) become
exercisable in full as of a specified time at least 10 business days prior to
the effective date of such liquidation or dissolution and (ii) terminate
effective upon such liquidation or dissolution, except to the extent exercised
before such effective date.


  (c) Acquisition Events


  (1) Definition. An “Acquisition Event” shall mean: (a) any merger or
consolidation of the Company with or into another entity as a result of which
the Common Stock is converted into or exchanged for the right to receive cash,
securities or other property or (b) any exchange of shares of the Company for
cash, securities or other property pursuant to a statutory share exchange
transaction.


  (2) Consequences of an Acquisition Event on Options. Upon the occurrence of an
Acquisition Event, or the execution by the Company of any agreement with respect
to an Acquisition Event, the Board shall provide that all outstanding Options
shall be assumed, or equivalent options shall be substituted, by the acquiring
or succeeding corporation (or an affiliate thereof), provided that any options
substituted for Incentive Stock Options shall satisfy, in the determination of
the Board, the requirements of Section 424(a) of the Code. Notwithstanding the
foregoing, if the acquiring or succeeding corporation (or an affiliate thereof)
does not agree to assume, or substitute for, such Options, then the Board shall
upon written notice to the Participants, provide that all then unexercised
Options will become exercisable in full as of a specified time (the
“Acceleration Time”) prior to the Acquisition Event and will terminate
immediately prior to the consummation of such Acquisition Event, except to the
extent exercised by the Participants before the consummation of such Acquisition
Event; provided, however, that, in the event of an Acquisition Event under the
terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share of Common Stock surrendered pursuant to such
Acquisition Event (the “Acquisition Price”), then the Board may instead provide
that all outstanding Options shall terminate upon consummation of such
Acquisition Event and that each Participant shall receive, in exchange therefor,
a cash payment equal to the amount (if any) by which (A) the Acquisition Price
multiplied by the number of shares of Common Stock subject to such outstanding
Options (whether or not then exercisable), exceeds (B) the aggregate exercise
price of such Options.


  (d) Acceleration of Options. Immediately prior to the consummation of a Change
of Control, each then outstanding Option under the Plan shall become immediately
exercisable as to twenty-five percent (25%) of the number of shares as to which
such Option would otherwise not then be exercisable (rounded down to the nearest
whole share), and the number of shares as to which each such Option shall become
exercisable on each vesting date set forth in the applicable option agreement
shall be reduced by 25%. In addition, all Options held by a Participant that are
not terminated pursuant to Section 6(c) above shall immediately become
exercisable in full if and when, within 24 months after a Change of Control,
such Participant’s employment with the Company (or the acquiring or succeeding
entity) is involuntarily terminated by the Company (or such acquiring or
succeeding entity) other than for Cause (as defined below).


  (1)        Definition of Change of Control. “Change of Control” shall mean:


          (A)     The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (d)(1), the following
acquisitions shall not constitute a Change of Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (4)
any acquisition by any corporation pursuant to a transaction which satisfies the
criteria set forth in clauses (A), (B) and (C) of subsection (d)(1)(C) of this
Section 6; or


          (B)     Individuals who, as of the date hereof, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequently to the date hereof whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


          (C)     Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, immediately following
such Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, of the corporation resulting from such
Business Combination (which as used in this Section 6(d)(1)(C) shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination, or the combined voting power of the then-outstanding voting
securities of such corporation and (C) at least half of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or


          (D)     Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


  (2)        Definition of Cause. “Cause” shall mean:


          (A)     the failure of the Participant to perform substantially the
Participant’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness), which failure is not cured
within 30 days after a written demand for substantial performance is delivered
to the Participant by the Participant’s manager or the Board which specifically
identifies the manner in which such manager or the Board, as applicable,
believes that the Participant has not substantially performed the Participant’s
duties, or


          (B)     the engaging by the Participant in illegal conduct or gross
misconduct which is injurious to the Company.”


7. General Provisions Applicable to Options

  (a) Transferability of Options. Except as the Board may otherwise determine or
provide in an Option, Options shall not be sold, assigned, transferred, pledged
or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the life of the Participant, shall be exercisable only
by the Participant. References to a Participant, to the extent relevant in the
context, shall include references to authorized transferees.


  (b) Documentation. Each Option shall be evidenced by a written instrument in
such form as the Board shall determine. Each Option may contain terms and
conditions in addition to those set forth in the Plan.


  (c) Board Discretion. Except as otherwise provided by the Plan, each Option
may be made alone or in addition or in relation to any other Option. The terms
of each Option need not be identical, and the Board need not treat Participants
uniformly.


  (d) Termination of Status. The Board shall determine the effect on an Option
of the disability, death, retirement, authorized leave of absence or other
change in the employment or other status of a Participant and the extent to
which, and the period during which, the Participant, the Participant’s legal
representative, conservator, guardian or Designated Beneficiary may exercise
rights under the Option.


  (e) Withholding. Each Participant shall pay to the Company, or make provision
satisfactory to the Board for payment of, any taxes required by law to be
withheld in connection with Options to such Participant no later than the date
of the event creating the tax liability. Except as the Board may otherwise
provide in an Option, Participants may satisfy such tax obligations in whole or
in part by delivery of shares of Common Stock, including shares retained from
the Option creating the tax obligation, valued at their Fair Market Value. The
Company may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to a Participant.


  (f) Amendment of Option. The Board may amend, modify or terminate any
outstanding Option, including but not limited to, substituting therefor another
Option of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant’s consent to such action shall be required
unless the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Participant. In addition,
neither the Board nor the Company may amend the terms of any issued and
outstanding Options to reduce the exercise price, other than pursuant to Section
6 of the Plan, without the prior approval of the Company’s stockholders.


  (g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock upon exercise of any Option until (i) all
conditions of the Option have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and any applicable stock exchange or
stock market rules and regulations, and (iii) the Participant has executed and
delivered to the Company such representations or agreements as the Company may
consider appropriate to satisfy the requirements of any applicable laws, rules
or regulations.


  (h) Acceleration. The Board may at any time provide that any Options shall
become immediately exercisable in full or in part.


8. Miscellaneous

  (a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Option, and the grant of an Option shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Option.


  (b) No Rights As Stockholder. Subject to the provisions of the applicable
Option, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be issued upon
exercise of an Option until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date for
such stock dividend and the distribution date for such stock dividend shall be
entitled to receive, on the distribution date, the stock dividend with respect
to the shares of Common Stock acquired upon such Option exercise,
notwithstanding the fact that such shares were not outstanding as of the close
of business on the record date for such stock dividend.


  (c) Effective Date and Term of Plan. The Plan shall become effective on the
date on which it is approved by the Company’s stockholders. No Options shall be
granted under the Plan after the completion of ten years from the date the Plan
was approved by the Board, but Options previously granted may extend beyond that
date.


  (d) Amendment of Plan. The Board may amend, suspend or terminate the Plan or
any portion thereof at any time, provided that, to the extent required by
Section 162(m), no Option granted to a Participant designated as subject to
Section 162(m) by the Board after the date of such amendment shall become
exercisable, realizable or vested, as applicable to such Option (to the extent
that such amendment to the Plan was required to grant such Option to a
particular Participant), unless and until such amendment shall have been
approved by the Company’s stockholders as required by Section 162(m) (including
the vote required under Seciton 162(m)). In addition, the second sentence of
Section 7(f) of the Plan may not be amended by the Board without the prior
approval of the Company’s stockholders.


  (e) Governing Law. The provisions of the Plan and all Options made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law.


Approved by the Board of Directors February 12, 1998.

Adopted by stockholders on May 15, 1998.

Amended by the Board of Directors on February 16, 1999.

Amendment approved by stockholders on May 19, 1999.

Amended by the Board of Directors on February 16, 2000.

Amendment approved by stockholders on May 17, 2000.

Amendment approved by the Board of Directors on May 23, 2001.

Amendment approved by the Board of Directors on February 13, 2002.

Amendment approved by stockholders on May 15, 2002.

Amendment approved by the Board of Directors on February 14, 2007